02/23/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                          Case Number: DA 21-0538


                                      DA 21-0538
                                   _________________

 IN RE THE MARRIAGE OF:

 RYAN LEE HARTUP,

              Petitioner and Appellant,

       and

 MISTY MARIE HARTUP,                                                 ORDER

              Respondent,

       and

 CARLOS NAVARRO,

              Third-Party Petitioner and Appellee.
                                   _________________

       Appellant Ryan Hartup has filed a motion for extension of time within which to file the
opening brief. Upon consideration of Appellant’s motion for extension of time,
       IT IS HEREBY ORDERED that Appellant has until April 25, 2022, within which
to file the opening brief.




                                                                               Electronically signed by:
                                                                                     Mike McGrath
                                                                        Chief Justice, Montana Supreme Court
                                                                                   February 23 2022